Citation Nr: 1100138	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia and/or 
schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the claimed 
disability.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in August 2005.  A transcript of the 
hearing has been associated with the claims file.

This matter was previously remanded by the Board for additional 
development in April 2007, and again in December 2009.  That 
development has been completed, and the case is once again before 
the Board for appellate review.

The Board notes that the most recent adjudication of the 
Veteran's claim was by the Appeals Management Center (AMC) in 
August 2010.  Since that time, additional VA treatment records 
have been associated with the claims file.  Normally, any 
pertinent evidence must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2010).  In this case, however, the records only establish a 
current diagnosis of a psychiatric disorder.  Because that 
element of the Veteran's claim had already been established, 
these records are essentially duplicative and remand for AOJ 
consideration is not necessary.


FINDING OF FACT

An acquired psychiatric disorder, to include, schizophrenia or 
schizoaffective disorder, is not etiologically related to active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia or 
schizoaffective disorder, was not incurred in or aggravated by 
active military service nor may a psychosis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in September 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  An additional letter in May 2007 informed 
the Veteran of the criteria for establishing an effective date 
and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial 
decision on the Veteran's claims by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental statement of the case (SSOC), is sufficient 
to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of the May 2007 letter that 
addressed all notice elements, including the criteria for 
establishing a disability rating and effective date.  Although 
the notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in October 2009, after the notice 
was provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for the 
United States Court of Appeals for Veterans Claims (Court) to be 
persuaded that no prejudice resulted from a notice error, "the 
record must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination reports, 
Social Security Administration (SSA) records, and hearing 
transcript have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA examination 
with respect to his disability, and that an additional VA opinion 
was also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examination and opinion obtained in this case are adequate as 
they are collectively predicated on a review of the claims file; 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and provide an opinion as to the etiology of the 
Veteran's psychiatric disorder.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran has not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete and 
the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to an acquired psychiatric 
disorder.  The Veteran underwent an enlistment examination in 
December 1975.  No relevant abnormalities were noted.  Service 
personnel records include entries from the Veteran's superiors 
who stated that, among other things, the Veteran was unmotivated, 
would "look around or stare into space" during formation drills 
and physical training, was unwilling or unable to correct his 
mistakes, displayed a "smart-alek" attitude, and had an overall 
poor performance record.

Private treatment records dated December 1981 show the Veteran 
was admitted for treatment following an incident in which he 
threatened his family.  He was tentatively diagnosed with a 
possible conduct disorder with depression, as well as cannabis 
abuse and possible alcohol abuse.  Additional records dated 
January 1985 reflect a diagnosis of chronic paranoid 
schizophrenia.  He was treated with Haldol.

VA treatment records show diagnoses and treatment for 
schizophrenia beginning again in 2000.

The Veteran testified at a Board hearing in August 2005.  He 
stated that he had difficulty with one of his sergeants in basic 
training, which led to problems with a general.  He testified 
that they wanted to put him in the hospital, but he wanted to go 
back home and try to work, so he ended up being discharged.  He 
worked for a few years but ended up at a state hospital.  He 
continued to have problems between that time and when he was 
awarded Social Security disability for nervousness.

The Veteran was afforded a VA examination in October 2009.  The 
claims file was reviewed by the examiner, who also recorded a 
history provided by the Veteran.  The Veteran reported that he 
left home at 16 due in part to problems with his stepfather.  He 
had problems in school, and worked briefly before joining the 
military.  During basic training, the Veteran reported that he 
was discriminated against and verbally abused by his colleagues 
and by his commanding officer.  The examiner noted the Veteran's 
personnel records which stated that he was unacceptable for 
further military service due to problems with motivation, 
attitude, and self-discipline.  After service, he was arrested 
for various charges, including marijuana possession and 
disturbing the peace.  The examiner noted the Veteran's prior 
treatment and diagnoses from the 1980's through the present.  The 
Veteran stated that he was distrustful of others since at least 
the time that he joined the military.  Without medication, he 
heard voices when no one was speaking.  He had previously used 
illicit drugs, but not within the past 2 years.  He occasionally 
drank alcohol.  Based on a review of the claims file, a history 
provided by the Veteran, and a physical examination, the examiner 
diagnosed schizophrenia.  She stated that the field of medicine 
had not elucidated the cause or etiology of schizophrenia.

A supplemental opinion from the October 2009 VA examiner was 
obtained in February 2010.  She was asked to review the claims 
file and provide an opinion as to whether it was at least as 
likely as not that the Veteran's documented behavioral problems 
in service were manifestations of, the onset of, or otherwise 
etiologically related to the Veteran's current schizophrenia.  
She noted that, during the October 2009 examination, the Veteran 
reported that he got along well with his siblings.  However, 
records dated in 1985 and 1986 include reports that the Veteran's 
interactions with his siblings was "quarrelsome," suggesting 
his difficulties with others began in childhood.  These records 
also indicate a history of alcohol abuse and multiple arrests for 
disturbing the peace when he was "ill."  The meaning of "ill" 
intended by the writer of those records was unknown.   The 
examiner noted that people who consume alcohol or illicit drugs 
may become disinhibited and aggressive, and may exercise poor 
judgment, including engaging in violent behavior.  Cocaine, 
alcohol or marijuana use or withdrawal may cause psychotic 
symptoms.  The Veteran admitted to illicit drug use during his 
prior examination, and review of the hospital records noted above 
indicate that his prior hospitalizations were precipitated by 
violent or threatening behavior.  He also stated during his prior 
examination that his mother had depression, was hospitalized many 
times, and left home due to problems with the Veteran's 
stepfather.  He also reported academic problems.  

Based on the available pre-military history, it appeared to the 
examiner that the Veteran was raised without adequate parenting, 
used illicit drugs and alcohol, was quarrelsome with his 
siblings, and had academic problems.  Schizophrenia usually 
presented in the late teens or early twenties, but based on the 
available evidence, the Veteran's behavioral problems appear to 
have begun in childhood.  Moreover, his discharge due to problems 
with motivation, attitude, and self-discipline, appeared to be 
evidence of his continued "quarrelsome" nature, and not an 
indication of schizophrenia.  Although the Veteran reported a 
lifetime of alcohol and illicit drug abuse, it was not certain 
that he was using such substances at the time he had problems in 
the military.  However, based on the evidence and the examiner's 
own expertise, she concluded that the Veteran's behavioral 
disturbances in service were not related to his current 
schizophrenia.

Based on the evidence of record, the Board finds that service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is not warranted.  Although the Veteran has a 
current diagnosis of schizophrenia, the competent medical 
evidence of record is against finding that schizophrenia was 
incurred in or otherwise related to active service.  As noted 
above, the VA examiner in this case concluded that the Veteran's 
behavioral disturbances in service were not related to his 
current condition.  This opinion was based on a review of the 
claims file and the examiner's own expertise, and is supported by 
an accompanying rationale.  There is no other competent medical 
evidence to contradict this opinion, or to otherwise suggest that 
the Veteran's schizophrenia was incurred in service.

The Board has considered the Veteran's own statements in support 
of his claim.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to 
render diagnoses of in-service or post-service psychiatric 
disorders, to include schizophrenia.  While the Veteran is 
competent to report his own symptoms, he has not been shown to be 
competent to identify specific disorders based solely on 
observation.  Further, while the Veteran has asserted that his 
psychiatric disorder is the result of service, he has not 
demonstrated the medical knowledge required to establish such an 
etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorder and the 
Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that he was not 
diagnosed with a psychiatric disorder in service, and was not 
treated for such a condition until 5 years after service, weighs 
heavily against the claim he now makes that he has had problems 
ever since service.  The Board is not holding that corroboration 
is required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Furthermore, as noted, no 
competent evidence of record causally relates any psychiatric 
disorder to active service.  Specifically, no medical examiner or 
treating physician has established or suggested a medical nexus 
between the Veteran's diagnoses and active duty.

The preponderance of the evidence is against finding that the 
Veteran has an acquired psychiatric disorder etiologically 
related to active service.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


